DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,014,440. Although the claims at issue are not identical, they are not patentably distinct from each other because a structural cooling assembly for a vehicle comprising a housing, a fan assembly mounted within a fan shroud portion. The housing is a single integrated part including a fluid reservoir portion, a bolster portion, a top portion, a front face and a back face have been claimed in claims 1-15 of U.S. Patent No. 11,014,440.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (9,902,254) in view of Setsu et al. (9,261,285).
 	Long et al. in figures 3-22 disclose a structural cooling assembly and a method of assembling a structural cooling assembly for a vehicle comprising a housing (12) including a front face, a back face and a top portion (see figure 3, the housing surrounded by a front side and a back side). The housing comprises a single integrated part including a fluid reservoir portion (142), a fan shroud portion (see figure 7), a bolster portion (not number, the structure mount the cooling structure to a vehicle frame), and a fan assembly (208) mounted within the fan shroud portion. Long et al. fail to show an air intake passage defining a portion of an airflow path through the top portion of the housing to an air intake system of the vehicle and at least one mounting portion mountable to a frame of a vehicle.
 	Setsu et al. in figures 1-4, disclose an air conditioner comprising an air passage (23), which is formed by an air duct (24) connecting an air inlet (21) and an air outlet (22). The air duct has a duct member or a top portion (29), which can be attached/detached when the outer cover (30) removed. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Long et al. by further comprising the air passage disclosed by Setsu in order to perform ventilation for the vehicle.
 	Regarding claim 2, Long et al. in figure 7, disclose the housing including the fluid reservoir, which is part of the top potion.  
 	Regarding claims 3, 16, Long et al. in figure 7, disclose a radiator mounted to the back face.  
 	Regarding claims 4, 20, Setsu et al. disclose a hatch latch assembly (30) attached within a latch pocket (a space between a cover and a latch) formed as part of the top portion.  
 	Regarding claims 5, 19, Long et al. in figure 7, disclose the housing including a washer fluid reservoir portion separate from the fluid reservoir portion. The washer fluid portion disposed partially within the top portion and a side portion of one of the front face and the rear face.  
 	Regarding claim 6, Long et al. in figure 7, disclose a conduit disposed within the washer fluid reservoir for placing a hot flow in thermal communication with fluid within the washer fluid reservoir.  
 	Regarding claims 7, 17, 18, Long et al. in figure 7, disclose the housing includes a first pocket and a second pocket, a condenser (124) mounted within the first pocket and a secondary cooler (228) is mounted within the second pocket.  
 	Regarding claims 8, 18 Long et al. in figure 7, disclose the secondary cooler including a bottom closure panel (120) that attaches to a bottom portion of the housing to provide structural stiffness and close of a bottom opening of the second pocket.  
 	Regarding claim 9, Long et al. in figure 7, disclose the condenser including a side closure panel (122) that attaches to a side portion of the housing to provide structural stiffness and close off a side opening of the front pocket.  
 	Regarding claim 10, Long et al. in figure 2, disclose the housing further including a first vane portion (a grille) disposed on the front face for directing airflow into the first pocket and a second vane portion (after the grille is a plurality of shutters) disposed on the front face for directing airflow into the second pocket.  
 	Regarding claim 11, Long et al. in figure 7, disclose at least one of the first vane portion and the second vane portion comprises an active grille shutter assembly.  
 	Regarding claim 12, Long et al. in figure 7, disclose the housing including an integral horn trumpet portion.  
 	Regarding claim 13, Long et al. in figure 7, disclose the fan shroud portion comprising a plurality of ribs extending radially outward from a fan mount portion.  
 	Regarding claim 14, Long et al. in figure 7, disclose the housing is formed as a single integral part from a plastic material containing fiber reinforcement material.  

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618